Citation Nr: 0735176	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-37 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to April 
1975.   He also served in a reserve capacity for an 
additional one year and six months, the exact dates of which 
have not yet been verified, including for a period when 
recalled to active duty for several weeks in November 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In June 2007, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board 
(a "Travel Board" hearing).  A transcript of that 
proceeding is of record.  

Also that month, the veteran submitted additional evidence 
(consisting of VA outpatient clinical records, and a 
treatment provider's statement), along with a waiver of the 
right to RO initial consideration of the evidence.  See 38 
C.F.R. §§ 20.800, 20.1304(c) (2007).  Through an attached 
statement, the veteran withdrew from appeal an earlier 
pending claim for service connection for bilateral hearing 
loss.  38 C.F.R. § 20.204. 

For the reasons indicated below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

Additional development is necessary prior to deciding the 
claim on appeal, to initially consist of undertaking 
appropriate action to obtain the veteran's complete service 
medical records (SMRs).  At the present stage in adjudication 
of this matter, such records have been obtained only from his 
Naval Reserve duty from April 1975 onwards.  The records from 
his initial period of service from July 1973 to April 1975, 
however, still are not accounted for.  The claims file 
indicates in this respect that following an RO records 
request, the National Personnel Records Center (NPRC) in 
March 2003 responded that all medical records on file were 
being mailed.  Both the June 2003 rating decision and the 
subsequent statement of the case make reference to service 
medical records for this period of service.  However, no 
records earlier than February 1976 appear to be in the claims 
file.  Efforts are required to locate the veteran's SMRs for 
the period of active duty, to include contact again with the 
NPRC.  If necessary, similar inquiries should also be made as 
warranted to other repositories of military records, 
including but not limited to the Naval Reserve Personnel 
Center as a source of this information.  See 38 C.F.R. § 
3.159(c)(2) (2007) (VA will undertake reasonable efforts to 
obtain records in the custody of a Federal department or 
agency).

Clarification as to the precise circumstances surrounding the 
characterization of   the veteran's reserve service is also 
required-particularly the period in 1976, when he received 
mental health evaluation.  To confirm the specific nature of 
this period of service, i.e., whether active duty, or a 
qualifying period of active duty for training (ACDUTRA), the 
RO should likewise complete the appropriate inquiry on this 
question with the NPRC. 

Furthermore, to obtain a comprehensive portrayal of the 
current status of the claimed psychiatric disorder, and 
whether it has any relationship to service, a VA medical 
examination is required.  Thus far, the VA outpatient 
treatment records on file reflect several current diagnoses 
over the past few years, including those of paranoid 
schizophrenia, psychotic disorder not otherwise specified 
(NOS), adjustment disorder, and depression.  A private 
psychiatrist's report of July 2002 also indicates an 
assessment of a chronic severe psychotic disorder.  While the 
preliminary element of a current diagnosis of the condition 
claimed is met, the issue remains for consideration as to 
whether that disorder is causally related to service.  

On this subject, the relevant medical history consists of a 
November 1976 report of a psychological evaluation during 
service, approximately two weeks after commencing a period of 
recall to active duty aboard a naval vessel, to determine the 
veteran's suitability for continued service.  The report 
indicates that he had taken an unauthorized absence for a 
period of five-days, twice over the past two weeks.  He had 
reported to the medical officer having overdosed on sleeping 
pills.  During his prior service from 1973 to 1975, he had 
frequent involvement with rule infractions, to include a 
captain's mast for use of marijuana, and later threatening to 
jump ship and then jumping to the dock on one occasion when 
the ship was attempting to leave.  He was eventually 
hospitalized for a period of 15 days for psychiatric 
treatment, and given a diagnosis of immature personality.  
Since then, as of the November 1976 evaluation, a mental 
status exam revealed no functional or organic thought 
disorder, and his affect was appropriate and mood neutral.  
The earlier diagnosis was confirmed of immature personality 
with sociopathic trends, existing prior to entrance, and it 
was recommended that the veteran complete an administrative 
separation from service.    

Based on these findings, while there is not yet a verified 
diagnosis of a compensable psychiatric disability having been 
provided during service (as shown from those SMRs that have 
yet been acquired), there is nonetheless the potential 
likelihood of symptomatology therein representing the onset 
of a condition not formally diagnosed until after service.  
See 38 C.F.R. § 3.303(d).  

Significant also, however, is that recent VA outpatient 
records indicate there is a history of intermittent drug use 
and some episodes of excessive alcohol use, in addition to 
one episode of marijuana use during service.  Under VA 
regulations, service connection is precluded for a disability 
that is considered to have originated from substance abuse, 
as this is deemed to constitute willful misconduct on the 
part of the claimant.  See 38 C.F.R. § 3.301(d).  See also 
VAOPGCPREC 7-99 (June 9, 1999).  The role of any substance 
abuse in the development of a mental health disorder is thus 
a relevant factor in determining its etiology.

In view of these considerations, a VA examination by a 
psychiatrist is essential to address whether the claimed 
psychiatric disorder is attributable to service.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4)(2007) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).   

As another development measure while the veteran's claim is 
on remand, any further available records of VA treatment 
should be obtained.  The veteran previously listed as a 
source of treatment records the "Westwood VAMC" 
(presumably, the West Los Angeles VA Medical Center (VAMC)), 
indicating that he was first diagnosed with a mental health 
condition there in 1994.  While extensive treatment records 
have been obtained from that location,  the earliest such 
records acquired were from mid-2002.  Further records dated 
from 1994 up until 2002 should therefore be obtained, and 
associated with the claims file.  This will likewise provide 
the opportunity to obtain more contemporaneous VA clinical 
records (dated since mid-2007).  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).

Also, the report from a Social Security Administration (SSA) 
database indicates that the veteran has been in receipt of 
disability benefits from that agency since   January 1, 2002.  
Whereas there is no statement provided as to the disability 
upon which that award of benefits was based, records 
regarding this decision may still be relevant to the outcome 
of the present claim.  Thus, appropriate action should be 
undertaken on remand to acquire a copy of the SSA's decision 
on the claim before that agency, as well as the medical 
records that provided the basis for this determination.  See 
Woods v. Gober, 14 Vet. App. 214 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Finally, it is requested that the RO undertake a review to 
ensure that all duties to notify and assist mandated under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) have been completed.


Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center and confirm whether this agency has 
retained on file any service medical 
records for the veteran's initial period 
of service from July 1973 to April 1975 
with the Naval Reserve, and also to 
clarify the precise nature of all periods 
of service, including if involving active 
duty, or instead a qualifying period of 
active duty for training or inactive duty 
training.  Also, contact all other 
appropriate sources to obtain the records 
sought if necessary, including the Naval 
Reserve Personnel Center.          

2.	Obtain all records pertaining to the 
veteran's  outpatient treatment at the 
West Los Angeles VAMC from January 1994 up 
until March 2002, and also from June 2007 
to the present.  Then associate all 
records obtained with his claims file. 

3.	Also obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the Social Security 
Administration, and associate these 
documents with the claims file.  These 
records should include copies of the 
decision on the claim for disability 
benefits, as well as  any medical records 
used to make the determination of 
entitlement to such benefits.

4.	Then schedule the veteran for a VA 
medical examination with a psychiatrist to 
determine the current status, and likely 
etiology of the claimed disorder. The 
claims folder must be made available for 
the examiner to review.  In conducting the 
requested examination, the designated 
physician should initially  identify all 
current psychiatric conditions the veteran 
experiences, including evaluation for the 
existence of any schizophrenic disorder.  
If at least one such disorder is present, 
the examiner should then indicate whether 
it is at least as likely as not the 
diagnosed condition(s) is/are 
etiologically related to military service, 
and arising out of events other than a 
history of substance abuse --taking into 
consideration any relevant documentation 
of treatment during service.  The examiner 
should provide rationale for any opinion 
rendered, whether favorable or 
unfavorable.

If an opinion cannot be rendered without 
resorting to pure speculation, the 
examiner should explain why this is the 
case.  The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, the 
submitted examination report must include 
the questions to which answers are 
provided.

5.	The RO should then review the claims 
file.  If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.	Thereafter, the RO should readjudicate 
the claim for service connection for an 
acquired psychiatric disorder, including 
schizophrenia.  If the benefit is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


